Title: From John Adams to the Chevalier de Pinto, 10 September 1787
From: Adams, John
To: Pinto de Balsamão, Luiz


          
            Sir.
            Grosvr. square London Septr. 10 1787
          
          I have received the Letter, which you did me the honour to write me, on the 7th. of this month, and have observed with great satisfaction; the assurances of her most faithfull Majesty’s desire, to conclude with the united states of america, a treaty of Commerce upon convenient Conditions.
          I am very well convinced sir, of the utility and Convenience, which would be found in the nomination of Ministers between the two Powers; and if it depended upon me, I flatter myself there would be no difficulty in concerting with your Excellency both that Important point and the Character those ministers should bear in their

missions. But as I have neither instructions nor authority from my sovereign to justify me in entering into such negotiation, 1 can only transmit to Congress Copies of your Excellency’s Letter & of my answer— This I shall have the honor to do by the first oppertunity— The earnest desire of the Citizens of the United states of America to shew their Respects to Her most faithfull Majesty and to live in perfect friendship with all Her Majesty’s dominions, will undoubtedly induce Congress to transmit as soon as possible their Answer to Her Majesty’s friendly Proposition
          I have the Honor to be / &c— &c—
          
            J. A—
          
        